PER CURIAM.
At petitioner’s implied consent hearing held pursuant to Section 322.261, Florida Statutes (1987), the county court placed the burden of proof on petitioner, and ultimately sustained the suspension of petitioner’s driver’s license. The circuit court affirmed. After petitioner filed a petition for writ of certiorari, the respondent confessed error, stating that the burden of proof in a section 322.261 hearing should be on the state. We therefore grant the petition for writ of certiorari and remand this case for further consistent proceedings.
ERVIN, ZEHMER and ALLEN, JJ., concur.